In an action to foreclose a mortgage, the defendants Thakur Das Karla, also known as Thakur Das Kalra, also known as Thakar Das Karla, also known as Thakar Das Kalra, and Pushpa Rani appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Nassau County (Mahon, J), entered October 7, 2008, which, inter alia, granted the plaintiffs motion for summary judgment against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff met its initial burden of establishing its entitlement to judgment as a matter of law by producing the mortgage, the unpaid note, and the affidavit of its vice-president, evidencing the appellants’ default in their payment obligations (see Capstone Bus. Credit, LLC v Imperia Family Realty, LLC, 70 AD3d 882; Eastern Sav. Bank, FSB v Sassouni, 68 AD3d 917 [2009]; Wells Fargo Bank, N.A. v Webster, 61 AD3d 856 [2009]). In response, the appellants failed to raise a triable issue of fact relating to any bona fide defense to foreclosure (see Cochran Inv. Co., Inc. v Jackson, 38 AD3d 704 [2007]; Mahopac Natl. Bank v Baisley, 244 AD2d 466 [1997]).
The appellants’ remaining contentions are either raised for the first time on appeal and thus not properly before this Court (see Sarva v Chakravorty, 34 AD3d 438, 439 [2006]), or without merit. Prudenti, P.J., Balkin, Leventhal and Austin, JJ., concur.